Citation Nr: 0717737	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  96-42 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to a service-connected 
right wrist disability.

3.  Entitlement to an increased rating for service-connected 
residuals of a right wrist fracture with necrosis of the 
lunate bone and ankylosis, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1951 to April 1954.  
He was awarded the Combat Infantryman Badge (CIB) for service 
in Korea.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1995 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied entitlement to service connection 
for posttraumatic stress disorder (PTSD).  This appeal also 
arises from May 1998 and later RO rating decisions that 
denied service connection for bilateral carpal tunnel 
syndrome and denied a rating in excess of 40 percent for 
right wrist disability.

In November 2003, the Board remanded the case to the Appeals 
Management Center (AMC) for additional development.  

In August 2002, the veteran's representative argued for a 
separate 10 percent rating for a painful right wrist scar.  
This is referred for appropriate action.  


FINDINGS OF FACT

1.  The veteran is combat veteran.

2.  A diagnosis of PTSD related to combat has been made.  

3.  The competent medical evidence dissociates right carpal 
tunnel syndrome from service-connected right wrist 
disability; no medical evidence tends to associate carpal 
tunnel syndrome of either wrist with active service.  

4.  The residuals of the service-connected right (major side) 
wrist fracture with necrosis of lunate bone and ankylosis are 
manifested by symptoms that do not more nearly approximate 
ankylosis at an unfavorable angle.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Carpal tunnel syndrome of either wrist was not incurred 
active service nor was it aggravated by active service or 
service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

3.  The criteria for a disability rating in escess of 40 
percent for service-connected residuals of a right wrist 
fracture with necrosis of the lunate bone and ankylosis, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in September 2002, May 2004, August and November 
2005, and in March 2006.  These letters informed the veteran 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter after the 
initial adverse decision; however, the Board has remanded the 
case for corrective action, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In March 2006, VA 
provided the veteran with the additional notice requirements 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases listed at 38 C.F.R. 
§§ 3.307, 3.309 are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease, such as a psychosis, becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

PTSD

Pursuant to the November 2003 Board remand, the veteran was 
scheduled for a VA PTSD examination in order to evaluate his 
PTSD claim.  The veteran failed to report for the examination 
and he has not provided good cause for failure to report.  
The governing regulation is clear that under these 
circumstances, the Board must decide the case on the 
available evidence.  38 C.F.R. § 3.655(b) (2006).  Thus, the 
Board will adjudicate the PTSD claim.

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

As a CIB recipient, the veteran has established that he 
served in combat.  Therefore, he need not supply evidence 
corroborating his claimed combat stressors, although VA 
sought corroborating evidence of combat anyway.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, there is "medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § Sec. 4.125(a),"as 
required by the regulation because a diagnosis of PTSD has 
been offered.  In July 1991, a private psychiatrist examined 
the veteran and offered a diagnosis of PTSD with anxiety and 
depression.  In April 1997, another private psychiatrist 
found PTSD due to combat.

The Court has stressed that unless there is evidence to the 
contrary, a PTSD diagnosis by a mental health professional 
must [emphasis added] be presumed to have been made in 
accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, at 140.  Because there is no evidence to 
the contrary, the Board must then assume that those mental 
health professionals who have offered a PTSD diagnosis did so 
in accordance with 38 C.F.R. § 4.125(a).  

However, VA mental health professionals have found that the 
veteran does not have PTSD.  In attempting to assess the 
credibility and weight to be given to competing psychiatric 
examination reports, the Board finds no persuasive reason to 
discount any of them.  Each psychiatric examination report 
appears to be supported by correct facts.  

Fortunately, as set forth in Federal statute, certainty of 
the diagnosis is not required for a grant of service 
connection for PTSD.  All that is required is an approximate 
balance of positive and negative evidence on each material 
fact.  38 U.S.C.A. § 5107(b).  The Board also points out that 
the prior (1996) version of 38 C.F.R. § 3.304 (f), that 
required a "clear" diagnosis of PTSD was replaced by a more 
liberal standard.  The evidence in this case lends itself 
well to the current § 3.304(f), as medical evidence of a 
diagnosis of PTSD has been submitted.  As stressed by the 
Court in Gilbert, supra, "if the play is close" ... "the 
veteran prevails by operation of 38 U.S.C. § 3007(b)" [now 
§ 5017(b)] .  Id., at 56.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence to be in 
relative equipoise.  The benefit of the doubt doctrine must 
therefore be applied.  38 U.S.C.A. § 5107 (b) (West 2002); 
Gilbert, supra.  Service connection for PTSD will therefore 
be granted.  

Bilateral Carpal Tunnel Syndrome

While no evidence tending to associate bilateral carpal 
tunnel syndrome with active service has been submitted, some 
of the medical evidence tends to associate right carpal 
tunnel syndrome with a service-connected right wrist 
disability.  Thus, secondary service connection must be 
considered.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

In March 1955, service connection was granted for residuals 
of an old right wrist injury.  The original injury was not a 
fracture, but rather a sprain with right lunate bone vascular 
necrosis.  The diagnosis was Kienbock's disease and wrist 
sprain.  It was determined that the original wrist injury was 
incurred in combat with no treatment at the time.  

In October 1990, Luis Gerena, M.D., reported that a nerve 
conduction velocity study showed bilateral carpal tunnel 
syndrome.  The physician indicated, "Right side may be 2nd to 
fusion and OA."  A September 1993 VA nerve conduction 
velocity study showed bilateral mild carpal tunnel syndrome.  
A June 1997 private nerve conduction velocity study by N. J. 
Arnau Rodriguez, M.D., showed mild right carpal tunnel 
syndrome and moderate left carpal tunnel syndrome.  

In November 1997, the veteran requested service connection 
for carpal tunnel syndrome secondary to the right wrist 
disability.  

In December 1998, E. Echevarria, M.D., reported that 
ankylosis had caused numbness and weakness of the right hand.  
The physician also noted that September 1997 
electrodiagnostics showed bilateral carpal tunnel syndrome, 
worse on the right.  The physician attributed right median 
nerve compression to a right hand ankylosing condition and 
concluded that there was no diabetic neuropathy.   

In October 1999, the veteran testified that carpal tunnel 
syndrome was worse in the right wrist.  He recalled that a 
private doctor thought that there might be a connection 
between the service-connected disability and carpal tunnel 
syndrome.  

An October 1999 VA examination report notes that the veteran 
has diabetes-related neuropathy of the upper extremities.  
Diabetes is not service-connected.  

A September 2005 VA orthopedic compensation examination 
report reflects that the examiner reviewed the medical 
history and noted that peripheral neuropathy of other origin 
was felt to be "overimposed" by carpal tunnel syndrome.  
The examiner then evaluated the service-connected right wrist 
disability and concluded that carpal tunnel syndrome was not 
associated with the service-connected right wrist disability.  
The rationale was to the effect that because carpal tunnel 
syndrome was worse in the left wrist, then the service-
connected right wrist disability could not have aggravated 
the right carpal tunnel syndrome. 

The evidence favorable for the right wrist includes only Dr. 
Gerena's opinion of October 1990.  This opinion is 
controverted by the September 2005 VA opinion, however.  The 
September 2005 VA opinion is more persuasive because Dr. 
Gerena's opinion appears speculative and because the 
September 2005 opinion is supported by logical rationale.  
The logic is that if right carpal tunnel syndrome had been 
aggravated, then it would tend to be more severe than on the 
left.  Because left carpal tunnel syndrome is more severe, 
however, then right wrist carpal tunnel syndrome has not been 
aggravated.  Because the September 2005 VA medical opinion is 
more persuasive, the Board will place much greater weight on 
it.  

The persuasiveness of the September 2005 VA opinion also 
depends on it being based on correct facts.  While the 
physician noted that carpal tunnel syndrome was worse on the 
left, in December 1998, Dr. Echevarria reported that carpal 
tunnel syndrome was worse on the right.  Reviewing the nerve 
conduction velocity studies, it appears that the September 
2005 VA examiner is correct.  The studies show greater 
symptoms on the left.  

Although the veteran attributes carpal tunnel syndrome to 
service-connected disability, he is not a trained medical 
professional.  Lay statements are competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his statements may determine when symptoms arose, but not why 
they arose.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
bilateral carpal tunnel syndrome is therefore denied.  

Increased Rating for the Right Wrist

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The RO has rated the right wrist disability 40 percent 
disabling for the entire appeal period under Diagnostic Code 
5214.  The RO has characterized the disability as a right 
wrist fracture with necrosis of the lunate bone and 
ankylosis.  

Ankylosis of the major wrist warrants a 50 percent evaluation 
where there is unfavorable ankylosis in any degree of palmar 
flexion or with ulnar or radial deviation.  Unfavorable 
ankylosis of the major wrist in any other position (other 
than favorable) warrants a 40 percent rating.  Ankylosis of 
the major wrist in the favorable position (20 to 30 degrees 
of dorsiflexion) warrants a 30 percent rating.  38 C.F.R. 
§§ 4.71 Plate I, 4.71a, Diagnostic Code 5214 (2006).

An August 1998 VA orthopedic compensation examination report 
reflects no motion of the wrist joint.  Moreover, the report 
notes right wrist ankylosis at zero degrees.  A September 
2005 VA compensation examination report reflects, however, 
that the right wrist dorsiflexed to 50 degrees and palmar 
flexed to 60 degrees.  Radial and ulnar deviations were also 
shown.  X-rays showed bony ankylosis at the radiocarpal and 
intercarpal joints.  The physician met with difficulty in 
evaluating the right wrist due to veteran's inability to 
follow commands.  He has Alzheimer's disease.  

The right (major) wrist is currently manifested by disability 
equivalent to ankylosis in the zero degree position.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular rating greater than 40 percent under Diagnostic 
Code 5214 are not more nearly approximated.  This is because 
there is no showing of ankylosis at an unfavorable angle. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 40 percent for a right wrist disability is 
therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for PTSD is granted. 

Service connection for bilateral carpal tunnel syndrome is 
denied.  

An increased rating for service-connected residuals of right 
wrist fracture with necrosis of lunate bone and ankylosis is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


